 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. JR Construction of St. Cloud, Ltd. and Inter-national Association of Bridge, Structural and Ornamental Iron Workers, Local Union 512. Case 18±CA±13651 August 29, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Upon a charge filed by the Union on June 16, 1995, the General Counsel of the National Labor Relations Board issued a complaint on January 18, 1996 against leging that it has violated Section 8(a)(1) and (3) of the National Labor Relations Act. Although properly 
spondent failed to file an answer. About April 3, 1996, the Respondent executed and entered into an informal Settlement Agreement which 
was approved by the Regional Director on April 19, 1996, providing, inter alia, that the Respondent would pay backpay to the two alleged discriminatees, would 
sonnel files, and would mail copies of the notice to employees. 
spondent to comply with the terms of the Settlement Agreement and advised the Respondent that if it did not do so by July 9, 1996, the Settlement Agreement would be revoked and the complaint reissued. Since about April 16, 1996, the Respondent has failed and refused to comply with any aspect of the Settlement Agreement and thereby has violated, and ment, and has nullified and failed and refused to give 
ment. About July 10, 1996, the Regional Director issued an order revoking approval of and vacating and setting plaint originally issued on January 18, 1996. Although properly served with the July 10 reissued complaint, the Respondent failed to file an answer. tion for Summary Judgment with the Board. On Au-gust 7, 1996, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause ent filed no response. The allegations in the motion are 
therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not 
less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 14 days of service, all the allegations in the complaint will be considered admitted. In the absence of good cause being shown for the failure to file a timely answer,1 we grant the General Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a Minnesota corporation, with an office and place of business in St. 
Cloud, Minnesota, has been engaged as a steel erection 
spondent, in conducting its business operations, de-chased and received at its St. Cloud, Minnesota facility products, goods, and materials valued in excess of $50,000 from other enterprises located within the State 
ceived the said products, goods, and materials directly from points located outside the State of Minnesota. We 
find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES fered with, restrained, and coerced employees in the 
exercise of rights guaranteed in Section 7 of the Act ee's union membership, activities, and sympathies. About May 5, 1995, the Respondent discharged its employees Michael Bergquist and Eugene McClain be-
ployees from engaging in these activities. CONCLUSIONS OF LAW 
ercing employees in the exercise of rights guaranteed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the 1 Although no further reminder or warning of the consequences of failing to file an answer was sent or given to the Respondent, this does not warrant denial of the motion. See, e.g., Superior Industries, 
289 NLRB 834, 835 fn. 13 (1988). 322 NLRB No. 3  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD meaning of Section 8(a)(1) and Section 2(6) and (7) of the Act. By discharging Michael Bergquist and Eugene 
McClain, the Respondent has also been discriminating 

ment of its employees, thereby discouraging member-
ship in a labor organization, and has thereby engaged 
in unfair labor practices affecting commerce within the 
meaning of Section 8(a)(3) and Section 2(6) and (7) of 
the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease 
and desist and to take certain affirmative action de-

cally, having found that the Respondent has violated 
Section 8(a)(3) and (1) by discharging Michael 

spondent to offer the discriminatees immediate and full reinstatement to their former jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-out prejudice to their seniority or any other rights or privileges previously enjoyed, and to make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them. Backpay 
shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 
1173 (1987). The Respondent shall also be required to lawful discharges, and to notify the discriminatees in writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, JR Construction of St. Cloud, Ltd., St. 
Cloud, Minnesota, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Interrogating employees regarding their union membership, activities, or sympathies. (b) Discharging employees because they assist the age employees from engaging in these activities. (c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer ment to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 

leges previously enjoyed. (b) Make Michael Bergquist and Eugene McClain 
fered as a result of the discrimination against them, in 

sion. (c) Within 14 days from the date of this Order, re-
lawful discharges and within 3 days thereafter notify 
the discriminatees in writing that this has been done 
and that the discharges will not be used against them 
in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 

ment records, timecards, personnel records and reports, 
and all other records necessary to analyze the amount 
of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced or covered by any other 
material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since June 16, 1995. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  JR CONSTRUCTION OF ST. CLOUD, LTD. 3 attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. August 29, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we 
dered us to post and abide by this notice. WE WILL NOT interrogate employees regarding their union membership, activities, or sympathies. WE WILL NOT sist the International Association of Bridge, Structural and Ornamental Iron Workers, Local Union 512 or en-
ees from engaging in these activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of this Order, offer Michael Bergquist and Eugene McClain 
full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed. WE WILL make Michael Bergquist and Eugene McClain whole, with interest, for any loss of earnings nation against them. WE WILL, within 14 days from the date of this Order, remove from our files any and all references to the unlawful discharges and within 3 days thereafter notify the discriminatees in writing that this has been done and that the discharges will not be used against them in any way. JR CONSTRUCTION OF ST. CLOUD, LTD. 